UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2742 Name of Registrant: Putnam Equity Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 11/30/06 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Equity Income Fund Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For DUPERREAULT 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. HERNANDEZ 3 ELECTION OF DIRECTOR: PETER Mgmt For For For MENIKOFF 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT RIPP 5 ELECTION OF DIRECTOR: Mgmt For For For DERMOT F. SMURFIT 6 Ratification of Auditor Mgmt For For For Allied Capital Corp. Ticker Security ID: Meeting Date Meeting Status ALD CUSIP9 01903Q108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Walton Mgmt For For For 1.2 Elect Joan Sweeney Mgmt For For For 1.3 Elect Brooks Browne Mgmt For For For 1.4 Elect Robert Long Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 Amendment to the Amended Stock Mgmt For Against Against Option Plan Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elizabeth Bailey Mgmt For For For Elect Harold Brown Mgmt For For For Elect Mathis Cabiallavetta Mgmt For For For Elect Louis Camilleri Mgmt For For For Elect J.Dudley Fishburn Mgmt For For For Elect Robert Huntley Mgmt For For For Elect Thomas Jones Mgmt For For For Elect George Munoz Mgmt For For For Elect Lucio Noto Mgmt For For For Elect John Reed Mgmt For For For Elect Stephen Wolf Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For CUMULATIVE VOTING 4 Shareholder Proposal Regarding ShrHoldr Against Against For Informing Children of Their Rights if Forced to Incur Secondhand Smoke 5 Shareholder Proposal Regarding ShrHoldr Against Against For Stopping All Company-Sponsored "Campaigns" Allegedly Oriented to Prevent Youth From Smoking 6 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 7 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For ANIMAL WELFARE POLICY Anheuser-Busch Companies Inc Ticker Security ID: Meeting Date Meeting Status BUD CUSIP9 035229103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect August Busch III Mgmt For For For Elect August Busch IV Mgmt For For For Elect Carlos Fernandez G. Mgmt For For For Elect James Jones Mgmt For For For Elect Andrew Taylor Mgmt For For For Elect Douglas Warner III Mgmt For For For 2 APPROVAL OF THE 2007 EQUITY Mgmt For For For AND INCENTIVE PLAN 3 APPROVAL OF THE GLOBAL Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 4 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING A REPORT ON CHARITABLE CONTRIBUTIONS Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michel Baise Mgmt For For For Elect Howard Carver Mgmt For For For Elect Juan Cento Mgmt For For For Elect Allen Freedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Autoliv Inc Commerce AB Ticker Security ID: Meeting Date Meeting Status ALV CUSIP9 052800109 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect Lars Westerberg Mgmt For For For Elect Walter Kunerth Mgmt For For For Elect Lars Nyberg Mgmt For For For 2 APPROVAL OF ERNST & YOUNG Mgmt For For For AB AS INDEPENDENT AUDITORS OF THE COMPANY. Avon Products Inc Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect Edward Fogarty Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Paul Pressler Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern, Ph.D. Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of a Majority Vote Mgmt For For For Standard 4 Shareholder Proposal Regarding ShrHoldr Against Against For Incentive Compensation Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP9 G0692U109 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Geoffrey Bell Mgmt For Withhold Against Elect Christopher Greetham Mgmt For Withhold Against Elect Maurice Keane Mgmt For Withhold Against Elect Henry Smith Mgmt For Withhold Against 2 2007 Long-Term Equity Mgmt For For For Compensation Plan 3 Amendment to Indemnity Provisions Mgmt For For For and Approval of Treasury Stock 4 Ratification of Auditor Mgmt For For For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Barnes & Noble Inc Ticker Security ID: Meeting Date Meeting Status BKS CUSIP9 067774109 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Michael Del Giudice Mgmt For For For Elect William Sheluck, Jr. Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claire Fraser-Liggett Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard G. Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald R. Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investment Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS Mgmt For Against Against REMUNERATION REPORT Re-elect David Allen Mgmt For For For Re-elect Lord John Browne Mgmt For For For Re-elect Antony Burgmans Mgmt For For For Elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Tom McKillop Mgmt For For For Re-elect John Manzoni Mgmt For For For Re-elect Walter Massey Mgmt For For For Re-elect Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 E.U. Political Donations Mgmt For For For 6 TO AUTHORIZE THE USE OF Mgmt For For For ELECTRONIC COMMUNICATIONS 7 Authority to Repurchase Shares Mgmt For For For 8 TO GIVE AUTHORITY TO ALLOT Mgmt For For For SHARES UP TO A SPECIFIED AMOUNT 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Cendant Corp. Ticker Security ID: Meeting Date Meeting Status CD CUSIP9 151313103 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Silverman Mgmt For Withhold Against Elect Myra Biblowit Mgmt For Withhold Against Elect James Buckman Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect George Herrera Mgmt For Withhold Against Elect Stephen Holmes Mgmt For Withhold Against Elect Louise Blouin MacBain Mgmt For Withhold Against Elect Cheryl Mills Mgmt For Withhold Against Elect Brian Mulroney Mgmt For Withhold Against Elect Robert Nederlander Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Robert Pittman Mgmt For Withhold Against Elect Pauline Richards Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect F. Robert Salerno Mgmt For Withhold Against Elect Stender Sweeney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 1-for-10 Reverse Stock Split Mgmt For For For 4 Company Name Change Mgmt For For For 5 Redesignate Common Stock Mgmt For For For 6 Decrease Authorized Common Mgmt For For For Stock 7 Shareholder Proposal Regarding ShrHoldr Against Against For Non-Employee Directors 8 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Agreements Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zoe Baird Mgmt For For For Elect Sheila Burke Mgmt For For For Elect James Cash, Jr. Mgmt For For For Elect Joel Cohen Mgmt For For For Elect John Finnegan Mgmt For For For Elect Klaus Mangold Mgmt For Withhold Against Elect Sir David Scholey, CBE Mgmt For For For Elect Lawrence Small Mgmt For For For Elect Daniel Somers Mgmt For For For Elect Karen Williams Mgmt For For For Elect Alfred Zollar Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. 3 Majority Voting for the Election of Mgmt For For For Directors 4 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Feigin Mgmt For For For Elect Allen King Mgmt For For For Elect Carolyn Woo Mgmt For For For Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Citigroup Inc Ticker Security ID: Meeting Date Meeting Status CPRK CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG. 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA. 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE DAVID. 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH. 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ. 7 ELECTION OF DIRECTOR: KLAUS Mgmt For For For KLEINFELD. 8 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS. 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY. 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS. 11 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES PRINCE. 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN. 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN. 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS. 15 Ratification of Auditor Mgmt For For For 16 ShrHoldr Against Against For Shareholder Proposal Regarding Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 20 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 21 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Option Policy 23 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 24 Shareholder Proposal Regarding Right ShrHoldr Against Against For to Call a Special Meeting Citizens Communications Corp. Ticker Security ID: Meeting Date Meeting Status CZB CUSIP9 17453B101 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kathleen Abernathy Mgmt For For For Elect Leroy Barnes, Jr. Mgmt For For For Elect Michael Dugan Mgmt For For For Elect Jeri Finard Mgmt For For For Elect Lawton Fitt Mgmt For For For Elect William Kraus Mgmt For For For Elect Howard Schrott Mgmt For For For Elect Larraine Segil Mgmt For For For Elect Bradley Singer Mgmt For For For Elect David Ward Mgmt For For For Elect Myron Wick, III Mgmt For For For Elect Mary Wilderotter Mgmt For For For 2 TO ADOPT THE 2008 CITIZENS Mgmt For For For INCENTIVE PLAN. 3 Amendment to the Amended and Mgmt For For For Restated 2000 Equity Incentive Plan 4 Ratification of Auditor Mgmt For For For Clear Channel Communications Inc Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against D. FELD 2 ELECTION OF DIRECTOR: Mgmt For Against Against PERRY J. LEWIS 3 ELECTION OF DIRECTOR: L. Mgmt For Against Against LOWRY MAYS 4 ELECTION OF DIRECTOR: MARK Mgmt For Against Against P. MAYS 5 ELECTION OF DIRECTOR: Mgmt For Against Against RANDALL T. MAYS 6 ELECTION OF DIRECTOR: B.J. Mgmt For Against Against MCCOMBS 7 ELECTION OF DIRECTOR: Mgmt For Against Against PHYLLIS B. RIGGINS 8 ELECTION OF DIRECTOR: Mgmt For Against Against THEODORE H. STRAUSS 9 ELECTION OF DIRECTOR: J.C. Mgmt For Against Against WATTS 10 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against H. WILLIAMS 11 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against B. ZACHRY 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against For Against Pay for Superior Performance 14 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Political Contributions 15 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Committee Independence 16 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Executive Compensation Clear Channel Communications Inc Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 05/22/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For Against Against 3 Transaction of Other Business Mgmt For Against Against Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.T. Mgmt For For For CAHILL 2 ELECTION OF DIRECTOR: J.K. Mgmt For For For CONWAY 3 ELECTION OF DIRECTOR: E.M. Mgmt For For For HANCOCK 4 ELECTION OF DIRECTOR: D.W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R.J. Mgmt For For For KOGAN 6 ELECTION OF DIRECTOR: D.E. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: R. Mgmt For For For MARK 8 ELECTION OF DIRECTOR: J.P. Mgmt For For For REINHARD 9 Ratification of Auditor Mgmt For For For 10 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ferguson Mgmt For For For Elect David Gavrin Mgmt For For For Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Donnelley RR & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP9 257867101 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. QUINLAN III 2 ELECTION OF DIRECTOR: Mgmt For For For OLIVER R. SOCKWELL 3 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN M. WOLF 4 RATIFICATION OF THE COMPANY'S Mgmt For For For AUDITORS. 5 Repeal of Classified Board Mgmt For For For 6 Elimination of Supermajority Mgmt For For For Requirement 7 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For ADOPT UN GLOBAL COMPACT. 8 Shareholder Proposal Regarding ShrHoldr Against For Against Annual Election of Directors Du Pont EI De Nemours Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Masahisa Naitoh Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON DUPONT EQUITY AND Mgmt For For For INCENTIVE PLAN 4 ON GENETICALLY MODIFIED ShrHoldr Against Against For FOOD 5 ON PLANT CLOSURE ShrHoldr Against Against For 6 ON REPORT ON PFOA ShrHoldr Against Against For 7 ON COSTS ShrHoldr Against Against For 8 ON GLOBAL WARMING ShrHoldr Against Against For 9 ON CHEMICAL FACILITY ShrHoldr Against Against For SECURITY Eaton Corp. Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Connor Mgmt For For For Elect Michael Critelli Mgmt For For For Elect Charles Golden Mgmt For For For Elect Ernie Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Robert Smith Mgmt For For For Elect Thomas Sutton Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 2007 Performance Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. ELI Lilly & Company Ticker Security ID: Meeting Date Meeting Status HYU CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Winfried Bischoff Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Franklyn Prendergast Mgmt For For For Elect Kathi Seifert Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Declassification of the Board Mgmt For For For 4 REAPPROVE PERFORMANCE Mgmt For For For GOALS FOR THE COMPANY'S STOCK PLANS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 8 Shareholder Proposal Regarding a ShrHoldr Against Against For Majority Vote 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Daniel Hesse Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect John Egan Mgmt For For For Elect David Strohm Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003 Stock Plan Mgmt For Against Against 4 Amendment to 1989 Employee Mgmt For For For Stock Purchase Plan 5 Declassification of the board Mgmt For For For 6 Shareholder Proposal Regarding the ShrHoldr Against For Against Creation of an Independent Audit Committee 7 Shareholder Proposal Regarding Mgmt Against For Against Majority Voting for the Election of Directors 8 Shareholder Proposal Regarding the ShrHoldr Against Against For Adoption of Simple Majority Voting 9 Shareholder Proposal Regarding Pay- ShrHoldr Against Against For for-Superior-Performance Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For 1.2 Elect William George Mgmt For For For 1.3 Elect James Houghton Mgmt For For For 1.4 Elect William Howell Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Philip Lippincott Mgmt For For For 1.7 Elect Marilyn Nelson Mgmt For For For 1.8 Elect Samuel Palmisano Mgmt For For For 1.9 Elect Steven Reinemund Mgmt For For For 1.10 Elect Walter Shipley Mgmt For For For 1.11 Elect J. Stephen Simon Mgmt For For For 1.12 Elect Rex Tillerson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 CUMULATIVE VOTING () ShrHoldr Against Against For 4 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 DIVIDEND STRATEGY () ShrHoldr Against Against For 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 CEO COMPENSATION ShrHoldr Against Against For DECISIONS () 9 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 10 EXECUTIVE COMPENSATION ShrHoldr Against Against For LIMIT () 11 INCENTIVE PAY RECOUPMENT ShrHoldr Against For Against () 12 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 13 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 14 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 RENEWABLE ENERGY ShrHoldr Against Against For INVESTMENT LEVELS () Fidelity National Title Group Ticker Security ID: Meeting Date Meeting Status FNF CUSIP9 31620R105 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cary Thompson Mgmt For For For Elect Daniel Lane Mgmt For For For Elect General William Lyon Mgmt For For For Elect Richard Massey Mgmt For For For 2 Ratification of Auditor Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE Mgmt For For For FIRSTENERGY CORP. 2007 INCENTIVE PLAN 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 5 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 6 SHAREHOLDER PROPOSAL Mgmt Against For Against Foot Locker Inc Ticker Security ID: Meeting Date Meeting Status FL CUSIP9 344849104 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Preston Mgmt For For For Elect Matthew Serra Mgmt For For For Elect Dona Young Mgmt For For For Elect Christopher Sinclair Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 3 APPROVAL OF 2007 STOCK Mgmt For For For INCENTIVE PLAN. Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara T. Alexander Mgmt For For For Elect Geoffrey T. Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert R. Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas S. Johnson Mgmt For For For Elect William M. Lewis, Jr. Mgmt For For For Elect Eugene M. McQuade Mgmt For For For Elect Shaun F. O'Malley Mgmt For For For Elect Jeffrey M. Peek Mgmt For For For Elect Ronald F. Poe Mgmt For For For Elect Stephen A. Ross Mgmt For For For Elect Richard F. Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHARITABLE CONTRIBUTIONS. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cash, Jr., Ph.D. Mgmt For For For Elect Sir William Castell Mgmt For For For Elect Ann Fudge Mgmt For For For Elect Claudio González Mgmt For Withhold Against Elect Susan Hockfield Mgmt For For For Elect Jeffrey Immelt Mgmt For For For Elect Andrea Jung Mgmt For For For Elect A. Lafley Mgmt For For For Elect Robert Lane Mgmt For For For Elect Ralph Larsen Mgmt For For For Elect Rochelle Lazarus Mgmt For For For Elect Sam Nunn Mgmt For For For Elect Roger Penske Mgmt For For For Elect Robert Swieringa Mgmt For For For Elect Douglas Warner, III Mgmt For For For Elect Robert Wright Mgmt For For For 2 RATIFICATION OF KPMG Mgmt For For For 3 ADOPTION OF MAJORITY Mgmt For For For VOTING FOR DIRECTORS 4 APPROVAL OF 2 Mgmt For For For INCENTIVE PLAN 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF SENIOR OFFICER PERFORMANCE GOALS 6 CUMULATIVE VOTING ShrHoldr Against Against For 7 CURB OVER-EXTENDED ShrHoldr Against Against For DIRECTORS 8 ONE DIRECTOR FROM THE ShrHoldr Against Against For RANKS OF RETIREES 9 INDEPENDENT BOARD ShrHoldr Against Against For CHAIRMAN 10 ELIMINATE DIVIDEND ShrHoldr Against Against For EQUIVALENTS 11 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 12 GLOBAL WARMING REPORT ShrHoldr Against Against For 13 ETHICAL CRITERIA FOR ShrHoldr Against Against For MILITARY CONTRACTS 14 REPORT ON PAY DIFFERENTIAL ShrHoldr Against Against For General Mills Inc Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Danos Mgmt For TNA NA Elect William Esrey Mgmt For TNA NA Elect Raymond Gilmartin Mgmt For TNA NA Elect Judith Hope Mgmt For TNA NA Elect Heidi Miller Mgmt For TNA NA Elect Hilda Ochoa-Brillembourg Mgmt For TNA NA Elect Steve Odland Mgmt For TNA NA Elect Kendall Powell Mgmt For TNA NA Elect Michael Rose Mgmt For TNA NA Elect Robert Ryan Mgmt For TNA NA Elect Stephen Sanger Mgmt For TNA NA Elect A. Michael Spence Mgmt For TNA NA Elect Dorothy Terrell Mgmt For TNA NA 2 Ratification of Auditor Mgmt For TNA NA 3 ADOPT THE 2006 Mgmt For TNA NA COMPENSATION PLAN FOR NON- EMPLOYEE DIRECTORS. 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against TNA LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 7 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 8 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Mgmt Against Against For Proxy Access 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN 12 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED LINK PAY TO PERFORMANCE Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. HOWARD 8 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 9 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 10 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 12 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 13 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 14 2 Mgmt For For For EMPLOYEE STOCK PLAN 15 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 16 PERFORMANCE BASED STOCK ShrHoldr Against Against For OPTIONS 17 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS 18 SIX SIGMA ShrHoldr Against Against For IDEARC Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Mueller Mgmt For For For Elect Jerry Elliot Mgmt For For For Elect Katherine Harless Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For IMS Health Inc Ticker Security ID: Meeting Date Meeting Status RX CUSIP9 449934108 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Edwards Mgmt For For For Elect William Van Faasen Mgmt For For For Elect Bret Wise Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassified Board Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For Against Against R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN L. DECKER 4 ELECTION OF DIRECTOR: D. Mgmt For Against Against JAMES GUZY 5 ELECTION OF DIRECTOR: REED Mgmt For Against Against E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For Against Against E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 AMENDMENT AND EXTENSION Mgmt For For For OF THE 2 PLAN 14 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE OFFICER INCENTIVE PLAN 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING LIMITATION ON EXECUTIVE COMPENSATION International Business Machine Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For Withhold Against Elect Kenneth Chenault Mgmt For Withhold Against Elect Jürgen Dormann Mgmt For Withhold Against Elect Michael Eskew Mgmt For Withhold Against Elect Shirley Jackson Mgmt For Withhold Against Elect Minoru Makihara Mgmt For Withhold Against Elect Lucio Noto Mgmt For Withhold Against Elect James Owens Mgmt For Withhold Against Elect Samuel Palmisano Mgmt For Withhold Against Elect Joan Spero Mgmt For Withhold Against Elect Sidney Taurel Mgmt For Withhold Against Elect Lorenzo Zambrano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Mgmt For For For Elimination of Supermajority Requirement - Merger or Consolidation 4 Elimination of Supermajority Mgmt For For For Requirement - Disposition of All or Substantially All of the Assets of the Corporation Outside the Ordinary Course of Business 5 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 6 Elimination of Supermajority Mgmt For For For Requirement - Authorization of Dissolution of the Corporation 7 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For CUMULATIVE VOTING 8 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For PENSION AND RETIREMENT MEDICAL 9 STOCKHOLDER PROPOSAL ON: ShrHoldr Against For Against EXECUTIVE COMPENSATION 10 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For OFFSHORING 11 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For MAJORITY VOTING FOR DIRECTORS Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crandall Bowles Mgmt For For For Elect Stephen Burke Mgmt For For For Elect James Crown Mgmt For For For Elect James Dimon Mgmt For For For Elect Ellen Futter Mgmt For For For Elect William Gray, III Mgmt For For For Elect Laban Jackson, Jr. Mgmt For For For Elect Robert Lipp Mgmt For For For Elect David Novak Mgmt For For For Elect Lee Raymond Mgmt For For For Elect William Weldon Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STOCK OPTIONS ShrHoldr Against Against For 4 PERFORMANCE-BASED ShrHoldr Against Against For RESTRICTED STOCK 5 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 6 SEPARATE CHAIRMAN ShrHoldr Against Against For 7 CUMULATIVE VOTING ShrHoldr Against Against For 8 MAJORITY VOTING FOR ShrHoldr Against Against For DIRECTORS 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 10 SLAVERY APOLOGY REPORT ShrHoldr Against Against For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bolotin Mgmt For For For Elect R. Kirk Landon Mgmt For For For Elect Donna E. Shalala Mgmt For For For 2 2007 Equity Incentive Plan Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding the ShrHoldr Against Against For Production, Promotion and Marketing of Tobacco Products Lubrizol Corp. Ticker Security ID: Meeting Date Meeting Status LZ CUSIP9 549271104 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Hambrick Mgmt For For For Elect Gordon Harnett Mgmt For For For Elect Victoria Haynes Mgmt For For For Elect William Madar Mgmt For For For Elect James Sweetnam Mgmt For For For Elect Harriet Taggart Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Masco Corp. Ticker Security ID: Meeting Date Meeting Status MAS CUSIP9 574599106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DENNIS W. ARCHER 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: ANTHONY F. EARLEY, JR. 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: LISA A. PAYNE 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: PETER A. DOW 5 Ratification of Auditor Mgmt For For For MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAPA CUSIP9 60871R209 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles M. Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Cowen Mgmt For Withhold Against Elect Cynthia Montgomery Mgmt For Withhold Against Elect Gordon Sullivan Mgmt For Withhold Against Elect Michael Todman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: R. Mgmt For For For CHAD DREIER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 7 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 8 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN. 15 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 16 ADVISORY VOTE TO RATIFY ShrHoldr Against Against For EXECUTIVE COMPENSATION. 17 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS. Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Overseas Shipholding Inc Ticker Security ID: Meeting Date Meeting Status OSG CUSIP9 690368105 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morten Arntzen Mgmt For For For Elect Oudi Recanati Mgmt For For For Elect G. Allen Andreas, III Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Thomas Coleman Mgmt For For For Elect Charles Fribourg Mgmt For For For Elect Stanley Komaroff Mgmt For For For Elect Solomon Merkin Mgmt For For For Elect Joel Picket Mgmt For For For Elect Ariel Recanati Mgmt For For For Elect Thomas Robards Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Packaging Corp. Of America Ticker Security ID: Meeting Date Meeting Status PKG CUSIP9 695156109 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Frigon Mgmt For For For Elect Louis Holland Mgmt For For For Elect Samuel Mencoff Mgmt For For For Elect Roger Porter Mgmt For For For Elect Thomas Souleles Mgmt For For For Elect Paul Stecko Mgmt For For For Elect Rayford Williamson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Partnerre Limited Ticker Security ID: Meeting Date Meeting Status PREPRA CUSIP9 G6852T105 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Rollwagen Mgmt For For For Elect Vito Baumgartner Mgmt For For For Elect Jean-Paul Montupet Mgmt For For For Elect Lucio Stanca Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE AN AMENDMENT Mgmt For For For TO OUR BYE-LAWS. 4 Transaction of Other Business Mgmt For Against Against Pepco Holdings Inc Ticker Security ID: Meeting Date Meeting Status POM CUSIP9 713291102 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Dunn IV Mgmt For Withhold Against Elect Terence Golden Mgmt For Withhold Against Elect Frank Heintz Mgmt For Withhold Against Elect Barbara Krumsiek Mgmt For Withhold Against Elect George MacCormack Mgmt For Withhold Against Elect Richard McGlynn Mgmt For Withhold Against Elect Lawrence Nussdorf Mgmt For Withhold Against Elect Frank Ross Mgmt For Withhold Against Elect Lester Silverman Mgmt For Withhold Against Elect William Torgerson Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 4 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 5 ELECTION OF DIRECTOR: HUGH Mgmt For For For F. JOHNSTON 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: Mgmt For For For MARGARET D. MOORE 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 10 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 11 Ratification of Auditor Mgmt For For For Perkinelmer Inc Ticker Security ID: Meeting Date Meeting Status PKI CUSIP9 714046109 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Friel Mgmt For For For Elect Nicholas Lopardo Mgmt For For For Elect Alexis Michas Mgmt For For For Elect James Mullen Mgmt For For For Elect Vicki Sato Mgmt For For For Elect Gabriel Schmergel Mgmt For For For Elect Kenton Sicchitano Mgmt For For For Elect Gregory Summe Mgmt For For For Elect G. Robert Tod Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Majority Voting for the Election of Mgmt For For For Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Perkinelmer Inc Ticker Security ID: Meeting Date Meeting Status PKI CUSIP9 714046109 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Friel Mgmt For For For Elect Nicholas Lopardo Mgmt For For For Elect Alexis Michas Mgmt For For For Elect James Mullen Mgmt For For For Elect Vicki Sato Mgmt For For For Elect Gabriel Schmergel Mgmt For For For Elect Kenton Sicchitano Mgmt For For For Elect Gregory Summe Mgmt For For For Elect G. Robert Tod Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Majority Voting for the Election of Mgmt For For For Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animal Care 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNCFO CUSIP9 693475105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For For For Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Award Plan 3 Ratification of Auditor Mgmt For For For Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/10/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Norman Augustine Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 Decrease Authorized Number of Mgmt For For For Directors 3 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 Re-approve Performance Criteria Mgmt For For For 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS Prudential Financial Inc Ticker Security ID: Meeting Date Meeting Status PFA CUSIP9 744320102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Becker Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Gaston Caperton Mgmt For For For Elect Gilbert Casellas Mgmt For For For Elect James Cullen Mgmt For For For Elect William Gray, III Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Constance Horner Mgmt For For For Elect Karl Krapek Mgmt For For For Elect Christine Poon Mgmt For For For Elect Arthur Ryan Mgmt For For For Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Public Service Enterprise Group Inc Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 11/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Caroline Dorsa Mgmt For For For Elect E. James Ferland Mgmt For For For Elect Albert R. Gamper, Jr. Mgmt For For For Elect Ralph Izzo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO EXECUTIVE COMPENSATION. Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. NOTEBAERT 2 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. POPOFF 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. UNRUH 12 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 13 Ratification of Auditor Mgmt For For For 14 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED EQUITY INCENTIVE PLAN 15 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 17 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Pension and SERP Benefits 18 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA M. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For For For VERNON E. CLARK 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: Mgmt For For For FREDERIC M. POSES 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL C. RUETTGERS 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SKATES 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM R. SPIVEY 8 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. STUNTZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. SWANSON 10 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 11 SEPARATE THE CEO AND ShrHoldr Against Against For CHAIRMAN ROLES 12 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 13 SEEK STOCKHOLDER APPROVAL ShrHoldr Against Against For OF SENIOR EXECUTIVE RETIREMENT BENEFITS Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROHMP CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTOR: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTOR: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTOR: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTOR: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTOR: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTOR: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTOR: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTOR: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTOR: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTOR: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kimsey Mgmt For For For Elect Gert Munthe Mgmt For For For Elect Thomas Pritzker Mgmt For For For Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For Sonoco Products Company Ticker Security ID: Meeting Date Meeting Status SON CUSIP9 835495102 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fitz Coker Mgmt For For For Elect Caleb Fort Mgmt For For For Elect John Mullin, III Mgmt For For For Elect Thomas Whiddon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH Mgmt For Against Against J. BANE 2 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT R. BENNETT 3 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 4 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK M. DRENDEL 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against D. FORSEE 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against H. HANCE, JR. 7 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 8 ELECTION OF DIRECTOR: IRVINE Mgmt For Against Against O. HOCKADAY, JR. 9 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against KOCH LORIMER 10 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM H. SWANSON 11 Ratification of Auditor Mgmt For For For 12 TO APPROVE THE 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 13 Shareholder Proposal Regarding ShrHoldr Against Against For Say-On-Pay Advisory Supervalu Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS 3 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY NODDLE 4 ELECTION OF DIRECTOR: Mgmt For For For STEVEN S. ROGERS 5 ELECTION OF DIRECTOR: Mgmt For For For WAYNE C. SALES 6 ELECTION OF DIRECTOR: KATHI Mgmt For For For P. SEIFERT 7 APPROVAL OF THE SUPERVALU Mgmt For For For INC. 2 8 Ratification of Auditor Mgmt For For For 9 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Controlled-Atmosphere Killing 10 TO TRANSACT SUCH OTHER Mgmt For Against Against BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For Withhold Against Elect George Reyes Mgmt For For For Elect David Roux Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patricia Barron Mgmt For For For Elect Jeffrey Graves Mgmt For For For Elect James Zug Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Textron Inc Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN M. BADER 2 ELECTION OF DIRECTOR: R. Mgmt For For For KERRY CLARK 3 ELECTION OF DIRECTOR: IVOR Mgmt For For For J. EVANS 4 ELECTION OF DIRECTOR: LORD Mgmt For Against Against POWELL OF BAYSWATER KCMG 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. ZIEMER 6 TEXTRON INC. SHORT-TERM Mgmt For For For INCENTIVE PLAN 7 TEXTRON INC. 2007 LONG-TERM Mgmt For For For INCENTIVE PLAN 8 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO FOREIGN MILITARY SALES Time Warner Inc Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Barksdale Mgmt For For For Elect Jeff Bewkes Mgmt For For For Elect Stephen Bollenbach Mgmt For For For Elect Frank Caufield Mgmt For For For Elect Robert Clark Mgmt For For For Elect Mathias Döpfner Mgmt For For For Elect Jessica Einhorn Mgmt For For For Elect Reuben Mark Mgmt For For For Elect Michael Miles Mgmt For For For Elect Kenneth Novack Mgmt For Withhold Against Elect Richard Parsons Mgmt For For For Elect Francis Vincent, Jr. Mgmt For For For Elect Deborah Wright Mgmt For For For 2 RATIFICATION OF AUDITORS. Mgmt For For For 3 Elimination of Certain Supermajority Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. 6 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING SIMPLE MAJORITY VOTE. 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 8 Shareholder Proposal Regarding ShrHoldr Against Against For Director Compensation TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJXPRE CUSIP9 872540109 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 APPROVAL OF MATERIAL TERMS Mgmt For For For OF EXECUTIVE OFFICER PERFORMANCE GOALS. 3 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/11/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Trade in Company Mgmt For Against Against Stock 8 Elect Thierry Desmarest Mgmt For Against Against 9 Elect Thierry de Rudder Mgmt For Against Against 10 Elect Serge Tchuruk Mgmt For Against Against 11 Elect Daniel Boeuf Mgmt For Against Against 12 Elect Philippe Marchandise Mgmt For Against Against 13 Appoint Mr. Mohamed Zaki as a Mgmt For Against Against Director for a 3-year period 14 Approve to award total annual fees Mgmt For For For of for EUR 1,100,000.00 to the Directors 15 Authority to Increase Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Increase Shares w/out Mgmt For For For Preemptive Rights 17 Authority to Increase Capital Mgmt For For For 18 Authority to Grant Stock Options to Mgmt For For For Purchase Stock 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Amendments to Articles Mgmt For For For 21 Amend the Article 17-2 of the Mgmt For For For Bylaws as specified 22 Amend the Article 17-2 of the By- Mgmt For For For laws as specified 23 SHP Regarding Election of ShrHoldr For Employee Shareholder Report 24 SHP Regarding Authority to Issue ShrHoldr For Restricted Stock 25 Approve to repeal the voting ShrHoldr For limitation existing in the Bylaws of Total SA Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For 2 Amendment to Bylaws Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect H. Carl McCall Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding Policy ShrHoldr Against Against For to Limit Benefits Provided Under the SERP Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 5 Shareholder Proposal Regarding the ShrHoldr Against Against For Supplemental Executive Retirement Plan Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ernest Rady Mgmt For For For Elect Jerry Gitt Mgmt For For For Elect John Casteen III Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Timothy Proctor Mgmt For For For Elect Van Richey Mgmt For For For Elect Dona Young Mgmt For For For 2 Amendment to Declassify the Board Mgmt For For For 3 Amendment to Provide for Majority Mgmt For For For Voting 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 6 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. 7 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING REPORTING POLITICAL CONTRIBUTIONS. 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Offices of Chairman and Chief Executive Officer Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 08/31/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Amendment to Equity Mgmt For For For Compensation Plan Washington Mutual Inc Ticker Security ID: Meeting Date Meeting Status WAMUO CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Farrell Mgmt For For For Elect Stephen Frank Mgmt For For For Elect Kerry Killinger Mgmt For For For Elect Thomas Leppert Mgmt For For For Elect Charles Lillis Mgmt For For For Elect Phillip Matthews Mgmt For For For Elect Regina Montoya Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Margaret Osmer McQuade Mgmt For For For Elect Mary Pugh Mgmt For For For Elect William Reed, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For Elect James Stever Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS 5 Shareholder Proposal Regarding ShrHoldr Against Against For Director Nominee Qualifications Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For Against Against W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allen Chao Mgmt For For For Elect Michel Feldman Mgmt For For For Elect Fred Weiss Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against S. CHEN. 2 ELECTION OF DIRECTOR: LLOYD Mgmt For Against Against H. DEAN. 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN E. ENGEL. 4 ELECTION OF DIRECTOR: Mgmt For Against Against ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT L. JOSS. 6 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD M. KOVACEVICH. 7 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. MCCORMICK. 8 ELECTION OF DIRECTOR: Mgmt For Against Against CYNTHIA H. MILLIGAN. 9 ELECTION OF DIRECTOR: Mgmt For Against Against NICHOLAS G. MOORE. 10 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against J. QUIGLEY. 11 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD B. RICE. 12 ELECTION OF DIRECTOR: Mgmt For Against Against JUDITH M. RUNSTAD. 13 ELECTION OF DIRECTOR: Mgmt For Against Against STEPHEN W. SANGER. 14 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN G. SWENSON. 15 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against G. STUMPF. 16 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL W. WRIGHT. 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal to Separate ShrHoldr Against For Against Board Chairman and CEO Positions 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 20 Shareholder Proposal Limiting ShrHoldr Against Against For SERP 21 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Home Mortgage Disclosure Act Data 22 Shareholder Proposal Requesting ShrHoldr Against Against For Report on Emissions Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Windstream Corporation Ticker Security ID: Meeting Date Meeting Status WIN CUSIP9 97381W104 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Beall, III Mgmt For For For Elect Dennis Foster Mgmt For For For Elect Francis Frantz Mgmt For For For Elect Jeffrey Gardner Mgmt For For For Elect Jeffrey Hinson Mgmt For For For Elect Judy Jones Mgmt For For For Elect William Montgomery Mgmt For For For Elect Frank Reed Mgmt For For For 2 APPROVE THE WINDSTREAM Mgmt For For For PERFORMANCE INCENTIVE COMPENSATION PLAN 3 Ratification of Auditor Mgmt For For For 4 REQUIRED EQUITY AWARDS TO ShrHoldr Against Against For BE HELD Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT ESSNER 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FEERICK 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCES D. FERGUSSON, PH.D. 4 ELECTION OF DIRECTOR: Mgmt For For For VICTOR F. GANZI 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT LANGER, SC.D. 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. MASCOTTE 7 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 8 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN, M.D., PH.D., M.P.H. 9 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 10 ELECTION OF DIRECTOR: GARY Mgmt For For For L. ROGERS 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. TORELL III 14 Ratification of Auditor Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 VOTE TO AMEND AND RESTATE Mgmt For For For THE 2 PLAN FOR TAX COMPLIANCE 17 DISCLOSURE OF ANIMAL ShrHoldr Against Against For WELFARE POLICY 18 REPORT ON LIMITING SUPPLY ShrHoldr Against Against For OF PRESCRIPTION DRUGS IN CANADA 19 DISCLOSURE OF POLITICAL ShrHoldr Against Against For CONTRIBUTIONS 20 RECOUPMENT OF INCENTIVE ShrHoldr Against Against For BONUSES 21 INTERLOCKING DIRECTORSHIPS ShrHoldr Against Against For 22 PROPOSAL WITHDRAWN. NO ShrHoldr Abstain VOTE REQUIRED 23 SEPARATING THE ROLES OF ShrHoldr Against Against For CHAIRMAN AND CEO 24 STOCKHOLDER ADVISORY VOTE ShrHoldr Against Against For ON COMPENSATION Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Equity Income Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
